Allowable Subject Matter
Claims 1, 3-10, 12, 14-18, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, either singularly or in combination, fails to teach or fairly suggest: 
A vehicle-mounted imaging apparatus for detecting a distance to at least one object, the apparatus comprising: circuitry configured to: select at least two images from images captured by two cameras of at least three cameras based on at least one condition; and detect the distance to the at least one object by using disparity of the two selected images, wherein optical systems of the three cameras are spaced apart at mutually different positions by distances which are greater than diameters of the optical systems, wherein a first distance between a first pair of two cameras of the three cameras, a second distance between a second pair of two cameras of the three cameras and a third distance between a third pair of two cameras of the three cameras are the same and wherein the distance to the at least one object is detected by the two cameras without calibrating parallax of the two selected images (Independent claim 1; claims 3-10 depend from claim 1).
A vehicle-mounted imaging apparatus for detecting a distance to at least one object, the apparatus comprising: circuitry configured to: select two cameras of at least three cameras based on at least one condition; and detect the distance to the at least one object by using disparity of images captured by the two selected cameras, wherein optical systems of the three cameras are spaced apart at mutually different positions by distances which are greater than diameters of the optical systems, wherein a first distance between a first pair of two cameras of the three cameras, a second distance between a second pair of two cameras of the three cameras and a third distance between a third pair of two cameras of the three cameras are the same and wherein the distance to the at least one object is detected by the two cameras without calibrating parallax of the two selected images (Independent claim 12; claims 14-18 depend from claim 12).
A method for detecting a distance to at least one object, the method comprising: selecting at least two images from images captured by two cameras of at least three cameras based on at least one condition; and detecting the distance to the at least one object by using disparity of the two selected images, wherein optical systems of the three cameras are spaced apart at mutually different positions by distances which are greater than diameters of the optical systems, wherein a first distance between a first pair of two cameras of the three cameras, a second distance between a second pair of two cameras of the three cameras and a third distance between a third pair of two cameras of the three cameras are the same and wherein the distance to the at least one object is detected by the two cameras without calibrating parallax of the two selected images (Independent claim 20).
A method for detecting a distance to at least one object, the method comprising: selecting two cameras of at least three cameras based on at least one condition; and detecting the distance to the at least one object by using disparity of images captured by the two selected cameras, wherein optical systems of the three cameras are spaced apart at mutually different positions by distances which are greater than diameters of the optical systems, wherein a first distance between a first pair of two cameras of the three cameras, a second distance between a second pair of two cameras of the three cameras and a third distance between a third pair of two cameras of the three cameras are the same and wherein the distance to the at least one object is detected by the two cameras without calibrating parallax of the two selected images (Independent claim 21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER R JONES/Primary Examiner, Art Unit 2481               

July 31, 2021